f




               OFFICE OF THE ATTORNEY GENERAL         OF TEXAS
                                       AUSTIN




    Honorable R. T. Neber, President
    Fexaa State Board of Dental Examlnezw
    llorwoodBulld.iq
    Awtin,     Texas
    Dear Slrr




                 We have received J
                                                       the poerlble vlo-
                                                      f Port Worth,
                                                      Penal Code, ati

                                                    three exhibits and
                                                    hour reqneat letter,
                                                    the porslble vlola-
    tiona or ArlA.ol                                f the Penal Code a8
    amruled. Theme                                  of the Act.8or 1937
                                              Act the Leglirlaturevas
                                              the proferrion of de+istq;
                                             ambiguow, ~acareful analy818
                                          aover the field of the pmperl~




                  "Employing *Capper*'or *Steepen* to rolieit
             and/or obtain business; --
                  I    l   .   .   .
HonorableR. 1. lieber,page 2


           "Advertisingp~ofesaionalauperlorlty;
           *. . . .

           'Advertisingbargains, out rates;
           ". * . .

           l
           OlvLng a   public demonstrationof &ill or
    methods 3
           1)
            . . . .
         Ylalng any photostat, copy, transorlpt,or
    any other representationIn llea of a diploma,
    license, or registrationcertificateas erfdenoe
    of authority to practice dentistry."
          Ve find further support for ow position that Artlale
7528 applies only to the llaewed dentist, In aheaklng the penal-
ties Imposed for vlolatlonsof this Artlale. Artlole 7520,
Vernon's Penal Code, defines the followingpaver of the Board
aad penalties to be applied for violationsof the aforementlon-
ed statute. First the Board after hearing may eanoel or IWQOke
the lloense of a dentist violating the "professionalcode."
Seaond, If said person "shall praotlce on or offer to practlae
dentistry In this State or hold himself out as pra&¶Ang den-
tistry In this State after such order revoking or camselling
his lioense to practice dentistry shall have beoome flnal as
herein provided are during the period of awpewl~n   of suah li-
cense after euch suspensionhas becme final.,he shall be pmlsh-
ad by fine . . ., etc." It then becomes clear that  the penalty
for violationaof this nprofeaslonalcode* la first a swpen-
slon or revocation of license then a possible fine or impriaon-
ment, only however after a license has been suspended or revok-
ed.
           Artiole 754,   Verncm~s Annotated Penal Code, reads as
followrr
         "Any peraon who shall violate any provision
    of this Chapter shall be fined not less than
    Fifty $50.00 Dolla.m, nor more than Three Hun-
    dred (&~OO.OO{Dollars, or be aonfined In jail
Honorable R. T. Veber, page 3


       from one to SIX months or both. Es& da+ of
       such violationshall be a separate offense."
          If we were to say that Article 754, supra, applies
to   violationsin this statute,  we vould then be faaed with
the fact that ve have two penaltlee of a differentnature for
the came offenee and the statute   would fall for laak of cer-
tainty. Applying one of the tardInal rules of'construatlon
every effort must be made to construe the statute   so that it
will be constitutionaland valid. Ve rirrhto point out that
for the above reasone this opinion overruLs8 that part of
Attorney Oeners)*s Opinion Ho. O-1905 lwofar as that oplnIon
states that Article 752b, Vernonbe Annotated Penal Code of
Texas, applies to one attemptingto praetloe dentistrywlth-
out a license.
          Since you state in your letter that Ilr.LybrSnn,
operator of the Rational Dsntal Laboratoq is not a lleenssd
dentist, nor a physl~lsn or surgeon,his aots would not fall
wlthln the soope of Article 752b, supra.
          In hour last question   you ask if the eshlblts do
not shov a vIolatl,$ua
                     of the provisIon of Artlole 75@b, do
they show a violationat my provIslon of the Daatal zlnr.
In answering thl.8question;'  we first quote from our opinion
IIO.o-1905.
            'Artlale &55la, Vsrnon*s Annotated Civil
       Statutes of Texas* reada In part as followsr
            '*Any perntm shall be regarded as pFactio-
       Ing dentistryvlthin the meaning of this chapter:
            "Who shall 0rfisr or under+tske. . . to
       diagnose . . . treat, operate or presorlbe,by
       any -11118or method, for any CuBease, pain, in-
       jury, deflcienuy,deformity or physIoal condl-
       tien of the human teeth, alveolar proaess, gums
       or jaws and charge therefor, directly or lndlrect-
       ly, money or other compensation.'
            "Vebster'sInternationalMatlonary, Second
       Edition, defines ~alreolarprocess~ ass
Bcnorable R. T. Veber, pa$e 4


         *'The ridge, or raised thlokenedborder,
    of the staudlbleaud superior aaxIllarp bones
    uhich contain the sockets of the teeth.'
         ". . . .
         R. . . To duplicate, or offer t0 duplicate,
    a patient*8 old denture into a type of plate
    on dleplay in a *public dental laboratory’   for
    compeuaatlonIs preecribiugor designationof
    a remedy for the alveolar prooess and has been
    defined as a practice of dentistry by APtIale
    455la, Vernon's Annotated Civil Statutee   of
    Texas."
         Artlole 747, Vernon18 Penal Code, reads   as follovs:
         "It shall be wil.awfNlfor auy person to
    praatlce, or offer to praetlae, dentistry in
    this State or hold himself out as practicing
    dentistry in this State slthout first having
    obtained a license from the State Board of pen-
    tal Rvmsiners. Said lloeuse must be signed by
    all members of the Board and shall have a small
    photograph of the lieswee attaahed thereon
    shlch must be partially oovered by the offi-
    elal seal of the Board."
          Although It vi11 be a fact question to be decided
by the jury aa to shether Vr. Lybraud is aatually praatlclng
dentistry the facte appearing in the exhiblte aud your letter
lndlaate that Mr. Lybrnud la violating Artlale 747 of the
Penal Code.
                                     very truly yours




PRI:db